

EXECUTION COPY


REGISTRATION RIGHTS AGREEMENT


THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of June 1, 2007 among American Dairy, Inc., a Utah corporation (the
“Company”), American Flying Crane Corporation, a Delaware corporation
wholly-owned by the Company (the “Guarantor”), Mr. Leng You-Bin and Mr. Liu Hua
(together with Mr. Leng, the “Controlling Shareholders”) and Citadel Equity Fund
Ltd., as the initial purchaser (the “Purchaser”) of the Notes (defined below).


This Agreement is made pursuant to the Amended and Restated Notes Purchase
Agreement dated June 1, 2007 (the “Purchase Agreement”) among the Purchaser, the
Company, the Guarantor, other subsidiaries of the Company named therein, and the
Controlling Shareholders, which provides for, among other things, the issuance
and sale of the Company’s 1% Guaranteed Senior Secured Convertible Notes Due
2012 (the “Notes”), each with a principal amount of US$100,000, for an aggregate
principal amount not exceeding US$80,000,000, to the Purchaser, which are
guaranteed (the “Guarantees”) by each of the Guarantors pursuant to the terms of
the Indenture. Capitalized terms used but not defined herein shall have the
meanings given to such terms in the Purchase Agreement.


As an inducement to the Purchaser to enter into the Purchase Agreement, and in
satisfaction of a condition to the obligations of the Purchaser thereunder, the
Company, the Guarantors and the Controlling Shareholders agree with the
Purchaser, for the benefit of the holders (including the Purchaser) of the Notes
and the Shares (as defined below) (collectively, the “Holders”), as follows:



 
1.
Certain Definitions.



For purposes of this Registration Rights Agreement the following terms shall
have the following meanings:


(a) “Additional Guarantor” means any subsidiary of the Company that executes a
Guarantee under the Indenture after the date of this Agreement.


(b) “Additional Interest” has the meaning assigned thereto in Section 2(d).


(c) “Additional Interest Payment Date” has the meaning assigned thereto in
Section 2(d).


(d) “Agreement” means this Registration Rights Agreement, as the same may be
amended from time to time pursuant to the terms hereof.


(e) “Business Day” means any day other than a Saturday, a Sunday, or a day on
which banking institutions in New York, New York are authorized or required by
law or executive order to remain closed.


 
 

--------------------------------------------------------------------------------

 
 
(f) “Closing Date” means the date on which any Notes are initially issued.


(g) “Commission” means the Securities and Exchange Commission, or any other
federal agency at the time administering the Exchange Act or the Securities Act,
whichever is the relevant statute for the particular purpose.


(h) “Company” has the meaning specified in the first paragraph of this
Agreement.


(i) “Controlling Shareholders” has the meaning specified in the first paragraph
of this Agreement.


(j) “Deferral Notice” has the meaning assigned thereto in Section 4(b).


(k) “Deferral Period” has the meaning assigned thereto in Section 4(b).


(l) “Effective Period” has the meaning assigned thereto in Section 2(a).


(m) “Eligibility Date” has the meaning assigned thereto in Section 2(a).


(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.


(o) “Free Writing Prospectus” means each free writing prospectus (as defined in
Rule 405 under the Securities Act) prepared by or on behalf of the Company or
used or referred to by the Company in connection with the sale of the
Securities.


(p) “Guarantees” has the meaning specified in the second paragraph of this
Agreement.


(q) “Guarantors” has the meaning set forth in the first paragraph of this
Agreement and also includes any Guarantor’s successors and any Additional
Guarantors.


(r) “Holder” means each holder, from time to time, of Registrable Securities
(including the Purchaser).


(s) “Incidental Registration” means a registration required to be effected by
the Company pursuant to Section 3.


(t) “Incidental Registration Statement” means the registration statement
referred to in Section 3(a), as amended or supplemented by any amendment or
supplement, including post-effective amendments, and all materials incorporated
by reference or explicitly deemed to be incorporated by reference in such
registration statement.


(u) “Indenture” means the Indenture dated as of the date hereof among the
Company, the Guarantor and The Bank of New York, as Trustee, pursuant to which
the Notes and the Guarantees are being issued.


 
2

--------------------------------------------------------------------------------

 
 
(v) “Issuer Information” has the meaning set forth in Section 7(a) hereof.


(w) “Material Event” has the meaning assigned thereto in Section 4(a)(iv).


(x) “Majority Holders” shall mean, on any date, holders of the majority of the
Shares constituting Registrable Securities; for the purposes of this definition,
Holders of Notes constituting Registrable Securities shall be deemed to be the
Holders of the number of Shares into which such Notes are or would be
convertible as of such date.


(y) “NASD” shall mean the National Association of Securities Dealers, Inc.


(z) “NASD Rules” shall mean the Conduct Rules and the By-Laws of the NASD.


(aa) “Notes” has the meaning specified in the first paragraph of this Agreement.


(bb) “Notice and Questionnaire” means a written notice delivered to the Company
containing substantially the information called for by the Form of Selling
Securityholder Notice and Questionnaire attached as Annex A hereto.


(cc) “Notice Holder” means, on any date, any Holder that has delivered a Notice
and Questionnaire to the Company prior to such date.


(dd) “Person” means a corporation, association, partnership, organization,
business, individual, government or political subdivision thereof or
governmental agency.


(ee) “Prospectus” means the prospectus included in any Relevant Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any amendment or prospectus supplement, including
post-effective amendments, and all materials incorporated by reference or
explicitly deemed to be incorporated by reference in such Prospectus.


(ff) “Purchase Agreement” has the meaning specified in the first paragraph of
this Agreement.


(gg) “Purchaser” has the meaning specified in the first paragraph of this
Agreement.


(hh) “Registrable Securities” means



 
(i)
any Notes and the Guarantees until the earliest of (i) their effective
registration under the Securities Act and the resale of all such Notes and
Guarantees in accordance with the Relevant Registration Statement, (ii) the date
on which such Notes and Guarantees are (A) sold pursuant to Rule 144 under
circumstances in which any legend borne by such Notes and Guarantees relating to
restrictions on transferability thereof, under the Securities Act or otherwise,
is removed or (B) freely transferable without restriction under Rule 144(k) or
(iii) the date on which such Notes have been converted (and the related
Guarantees have been terminated) or otherwise cease to be outstanding; and



 
3

--------------------------------------------------------------------------------

 
 

 
(ii)
any Shares issuable upon conversion of any Notes constituting Registrable
Securities, until the earliest of (i) their effective registration under the
Securities Act and the resale of all such Shares in accordance with the Relevant
Registration Statement, (ii) the date on which such Shares are (A) sold pursuant
to Rule 144 under circumstances in which any legend borne by such Shares
relating to restrictions on transferability thereof, under the Securities Act or
otherwise, is removed or (B) freely transferable without restriction under Rule
144(k) or (iii) the date on which such Shares cease to be outstanding.



(ii) “Registration Default” has the meaning assigned thereto in Section 2(d).


(jj) “Registration Expenses” has the meaning assigned thereto in Section 7.


(kk) “Relevant Registration Statement” means the Shelf Registration Statement or
the Incidental Registration Statement, as the context may require.


(ll) “Rule 144,” “Rule 405” and “Rule 415” mean, in each case, such rule as
promulgated under the Securities Act.


(mm) “Securities” means, collectively, the Notes and the Shares.


(nn) “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.


(oo) “Shares” means the shares of common stock of the Company, par value $0.001
per share, into which the Notes are convertible or that have been issued upon a
conversion from Notes into common stock of the Company.


(pp) “Shelf Registration Statement” means the shelf registration statement
referred to in Section 2(a), as amended or supplemented by any amendment or
supplement, including post-effective amendments, and all materials incorporated
by reference or explicitly deemed to be incorporated by reference in such Shelf
Registration Statement.


(qq) “Special Counsel” shall have the meaning assigned thereto in Section 7.


(rr) “Guarantee” means, individually, any Guarantee of payment of the Securities
by a Guarantor pursuant to the terms of the Indenture and any supplemental
indenture thereto and, collectively, all such Guarantees. Each such Guarantee
will be in the form prescribed by the Indenture.


 
4

--------------------------------------------------------------------------------

 
 
(ss) “Trustee” shall have the meaning assigned such term in the Indenture.


(tt) “Underwritten Incidental Registration” shall have the meaning assigned
thereto in Section 3(b).


(uu) “Underwritten Offering” means a sale of securities of the Company to an
underwriter or underwriters for reoffering to the public.


Unless the context otherwise requires, any reference herein to a “Section” or
“clause” refers to a Section or clause, as the case may be, of this Agreement,
and the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Section or
other subdivision. Unless the context otherwise requires, any reference to a
statute, rule or regulation refers to the same (including any successor statute,
rule or regulation thereto) as it may be amended from time to time.



 
2.
Registration Under the Securities Act.



(a) The Company, the Guarantors and the Controlling Shareholders agree to file
under the Securities Act as promptly as practicable but in any event within 90
days after the latter of (x) the Closing Date and (y) the date on which the
Company becomes eligible to so file (the latter date hereinafter being referred
to as the “Eligibility Date”), a shelf registration statement providing for the
registration of, and the sale on a continuous or delayed basis by the Holders
of, all of the Registrable Securities, pursuant to Rule 415 or any similar rule
that may be adopted by the Commission. The Company, the Guarantors and the
Controlling Shareholders agree to use their reasonable efforts to cause the
Shelf Registration Statement to become effective within 180 days after the
Eligibility Date and to keep such Shelf Registration Statement continuously
effective until such time as there are no longer any Registrable Securities
outstanding (the “Effective Period”). Without prejudice to any registration
rights, existing as of the date hereof, held by the Company’s securityholders or
the Guarantors’ securityholders with respect to the Company’s securities or the
Guarantors’ securities, respectively, none of the Company’s securityholders or
the Guarantors’ securityholders (other than Holders of Registrable Securities)
shall have the right to include any of the Company’s securities or the
Guarantors’ securities in the Shelf Registration Statement.


(b) The Company, the Guarantors and the Controlling Shareholders further agree
that they shall cause the Shelf Registration Statement and the related
Prospectus and any amendment or supplement thereto, as of the effective date of
the Shelf Registration Statement or such amendment or supplement, (i) to comply
in all material respects with the applicable requirements of the Securities Act;
and (ii) not to contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary in order to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading, and the Company, the
Guarantors and the Controlling Shareholders agree to furnish to the Holders of
the Registrable Securities copies of any supplement or amendment prior to its
being used or promptly following its filing with the Commission; provided,
however, that the Company shall have no obligation to deliver to Holders of
Registrable Securities copies of any amendment consisting exclusively of an
Exchange Act report or other Exchange Act filing otherwise publicly available on
the Company’s website. If the Shelf Registration Statement, as amended or
supplemented from time to time, ceases to be effective for any reason at any
time during the Effective Period (other than because all Registrable Securities
registered thereunder shall have been sold pursuant thereto or shall have
otherwise ceased to be Registrable Securities), the Company, the Guarantors and
the Controlling Shareholders shall use their reasonable best efforts to obtain
the prompt withdrawal of any order suspending the effectiveness thereof.


 
5

--------------------------------------------------------------------------------

 
 
(c) Each Holder of Registrable Securities agrees that if such Holder wishes to
sell Registrable Securities pursuant to the Shelf Registration Statement and
related Prospectus, it will do so only in accordance with this Section 2(c) and
Section 4(b). From and after the date the Shelf Registration Statement is
declared or becomes effective, the Company, the Guarantors and the Controlling
Shareholders shall, as promptly as is practicable after the date a Notice and
Questionnaire is delivered, and in any event within fifteen (15) days after the
date of receipt of such Notice and Questionnaire, or if the use of the
Prospectus has been suspended by the Company under Section 4(b) hereof at the
time of receipt of the Notice and Questionnaire, fifteen (15) days after the
expiration of the period during which the use of the Prospectus is suspended:


(i) if required by applicable law, file with the Commission a post-effective
amendment to the Shelf Registration Statement or prepare and, if required by
applicable law, file a supplement to the related Prospectus or a supplement or
amendment to any document incorporated therein by reference or file any other
required document so that the Holder delivering such Notice and Questionnaire is
named as a selling security holder in the Shelf Registration Statement and the
related Prospectus in such a manner as to permit such Holder to deliver such
Prospectus to purchasers of the Registrable Securities in accordance with
applicable law and, if the Company, the Guarantors and the Controlling
Shareholders shall file a post-effective amendment to the Shelf Registration
Statement, use their reasonable efforts to cause such post-effective amendment
to be declared or to otherwise become effective under the Securities Act as
promptly as is practicable. Notwithstanding the foregoing, the Company, the
Guarantors and the Controlling Shareholders shall not be required to file more
than one post-effective amendment to the Shelf Registration Statement or
supplement to the related Prospectus during any thirty (30) day period;


(ii) provide such Holder copies of any documents filed pursuant to Section
2(c)(i); and


(iii) notify such Holder as promptly as practicable after the effectiveness
under the Securities Act of any post-effective amendment filed pursuant to
Section 2(c)(i);


provided that if such Notice and Questionnaire is delivered during a Deferral
Period, the Company shall so inform the Holder delivering such Notice and
Questionnaire and shall take the actions set forth in clauses (i), (ii) and
(iii) above upon expiration of the Deferral Period in accordance with Section
4(b). Notwithstanding anything contained herein to the contrary, the Company,
the Guarantors and the Controlling Shareholders shall be under no obligation to
name any Holder that is not a Notice Holder as a selling securityholder in any
Shelf Registration Statement or related Prospectus; provided, however, that any
Holder that becomes a Notice Holder pursuant to the provisions of this Section
2(c) (whether or not such Holder was a Notice Holder at the time the Shelf
Registration Statement was declared or otherwise became effective) shall be
named as a selling securityholder in the Shelf Registration Statement or related
Prospectus in accordance with the requirements of this Section 2(c).


 
6

--------------------------------------------------------------------------------

 
 
(d) If any of the following events (any such event a “Registration Default”)
shall occur, then additional interest (the “Additional Interest”) shall become
payable jointly and severally by the Company, the Guarantors and the Controlling
Shareholders to Holders in respect of the Notes as follows:


(i) if the Shelf Registration Statement is not filed with the Commission within
90 days following the Eligibility Date, then commencing on the 91st day after
the Eligibility Date, Additional Interest shall accrue on the principal amount
of the outstanding Notes that are Registrable Securities at a rate of 0.25% per
annum for the first 90 days following such 91st day and at a rate of 0.50% per
annum thereafter; or


(ii) if the Shelf Registration Statement is not declared effective and does not
otherwise become effective within 180 days following the Eligibility Date, then
commencing on the 181st day after the Eligibility Date, Additional Interest
shall accrue on the principal amount of the outstanding Notes that are
Registrable Securities at a rate of 0.25% per annum for the first 90 days
following such 181st day and at a rate of 0.50% per annum thereafter; or


(iii) if the Company, the Guarantors and the Controlling Shareholders have
failed to perform their obligations set forth in Section 2(c) hereof within the
time periods required therein, then commencing on the first day after the date
by which the Company, the Guarantors and the Controlling Shareholders were
required to perform such obligations, Additional Interest shall accrue on the
principal amount of the outstanding Notes that are Registrable Securities at a
rate of 0.25% per annum for the first 90 days and at a rate of 0.50% per annum
thereafter;


(iv) if the Shelf Registration Statement has been declared effective or has
otherwise become effective but such Shelf Registration Statement ceases to be
effective at any time during the Effective Period (other than pursuant to
Section 4(b) hereof), then commencing on the day such Shelf Registration
Statement ceases to be effective, Additional Interest shall accrue on the
principal amount of the outstanding Notes that are Registrable Securities at a
rate of 0.25% per annum for the first 90 days following such date on which the
Shelf Registration Statement ceases to be effective and at a rate of 0.50% per
annum thereafter; or


(v) if the aggregate duration of Deferral Periods in any period exceeds the
number of days permitted in respect of such period pursuant to Section 4(b)
hereof, then commencing on the day the aggregate duration of Deferral Periods in
any period exceeds the number of days permitted in respect of such period (and
again on the first day of any subsequent Deferral Period during such period),
Additional Interest shall accrue on the principal amount of the outstanding
Notes that are Registrable Securities at a rate of 0.25% per annum for the first
90 days and at a rate of 0.50% per annum thereafter;


 
7

--------------------------------------------------------------------------------

 
 
provided, however, that the Additional Interest rate on the Notes shall not
exceed in the aggregate 0.50% per annum and shall not be payable under more than
one clause above for any given period of time, except that if Additional
Interest would be payable under more than one clause above, but at a rate of
0.25% per annum under one clause and at a rate of 0.50% per annum under the
other, then the Additional Interest rate shall be the higher rate of 0.50% per
annum; provided further, however, that (1) upon the filing of the Shelf
Registration Statement (in the case of clause (i) above), (2) upon the
effectiveness of the Shelf Registration Statement (in the case of clause (ii)
above), (3) upon the performance by the Company, the Guarantors and the
Controlling Shareholders of their obligations set forth in Section 2(c) hereof
within the time periods required therein (in the case of clause (iii) above),
(4) upon the effectiveness of the Shelf Registration Statement which had ceased
to remain effective (in the case of clause (iv) above), (5) upon the termination
of the Deferral Period that caused the limit on the aggregate duration of
Deferral Periods in a period set forth in Section 4(b) to be exceeded (in the
case of clause (v) above) or (6) upon the termination of certain transfer
restrictions on the Securities as a result of the application of Rule 144(k) or
any successor provision, Additional Interest on the Notes as a result of such
clause, as the case may be, shall cease to accrue.


Additional Interest on the Notes, if any, will be payable in cash on June 1 and
December 1 of each year (the “Additional Interest Payment Date”) to holders of
record of outstanding Notes that are Registrable Securities on each preceding
May 18 and November 17; provided that any Additional Interest accrued with
respect to any Notes or portion thereof called for redemption on a redemption
date or converted into Shares on a conversion date prior to the Registration
Default shall, in any such event, be paid instead to the Holder who submitted
such Notes or portion thereof for redemption or conversion on the applicable
redemption date or conversion date, as the case may be, on such date (or
promptly following the conversion date, in the case of conversion). Following
the cure of all Registration Defaults requiring the payment of Additional
Interest to the Holders of Notes that are Registrable Securities pursuant to
this Section, the accrual of Additional Interest will cease (without in any way
limiting the effect of any subsequent Registration Default requiring the payment
of Additional Interest).


The Company shall notify the Trustee promptly upon the happening of each and
every Registration Default. The Trustee shall be entitled, on behalf of Holders
of Securities, to seek any available remedy for the enforcement of this
Agreement, including for the payment of any Additional Interest. Notwithstanding
the foregoing, the parties agree that the sole monetary damages payable for a
violation of the terms of this Agreement with respect to which additional
monetary amounts are expressly provided shall be as set forth in this Section
2(d). Nothing shall preclude a Notice Holder or Holder of Registrable Securities
from pursuing or obtaining specific performance or other equitable relief with
respect to this Agreement.


(e) A Shelf Registration Statement pursuant to this Section 2 will not be deemed
to have become effective unless it has been declared effective by the SEC or is
automatically effective upon filing with the SEC as provided by Rule 462 under
the Securities Act.


 
8

--------------------------------------------------------------------------------

 
 

 
3.
Incidental Registration.



(a) If at any time from and after the date hereof, the Company proposes to
register any of its securities under the Securities Act (other than (A) any
registration of public sales or distributions solely by and for the account of
the Company of securities issued (x) pursuant to any employee benefit or similar
plan or any dividend reinvestment plan, (y) in any acquisition by the Company or
(z) pursuant to any registration rights agreement, existing as of the date
hereof, with the Company’s existing shareholders, or (B) pursuant to Section 2
hereof), either in connection with a primary offering for cash for the account
of the Company or a secondary offering, the Company will, each time it intends
to effect such a registration, give written notice to all Holders at least ten
(10) but no more than thirty (30) business days prior to the expected initial
filing of a Registration Statement with the Commission pertaining thereto,
informing such Holders of its intent to file such Registration Statement, the
expected filing date, and of the Holders’ rights to request the registration of
the Registrable Shares held by such Holder (the “Company Notice”). Upon the
written request of any Holder made within ten (10) business days after any such
Company Notice is given (which request shall specify the Registrable Securities
intended to be disposed of by such Holder or its transferees and, unless the
applicable registration is intended to effect a primary offering of Shares for
cash for the account of the Company, the intended method of distribution
thereof), the Company will use its reasonable best efforts to effect the
registration under the Securities Act of all Registrable Securities which the
Company has been so requested to register by such Holders to the extent required
to permit the disposition (in accordance with the intended methods of
distribution thereof or, in the case of a registration which is intended to
effect a primary offering for cash for the account of the Company, in accordance
with the Company’s intended method of distribution) of the Registrable
Securities so requested to be registered, including, if necessary, by filing
with the Commission a post-effective amendment or a supplement to the Incidental
Registration Statement or the related Prospectus or any document incorporated
therein by reference or by filing any other required document or otherwise
supplementing or amending the Incidental Registration Statement, if required by
the rules, regulations or instructions applicable to the registration form used
by the Company for such Incidental Registration Statement or by the Securities
Act, any state securities or blue sky laws, or any rules and regulations
thereunder; provided, however, that if, at any time after giving written notice
of its intention to register any securities and prior to the effective date of
the Incidental Registration Statement filed in connection with such
registration, the Company shall determine for any reason not to register or to
delay registration of such securities, the Company may, at its election, give
written notice of such determination to each Holder and, thereupon, (A) in the
case of a determination not to register, the Company shall be relieved of its
obligation to register any Registrable Securities in connection with such
registration (but not from its obligation to pay the Registration Expenses
incurred in connection therewith), and (B) in the case of a determination to
delay such registration, the Company shall be permitted to delay registration of
any Registrable Securities requested to be included in such Incidental
Registration Statement for the same period as the delay in registering such
other securities.


The registration rights granted pursuant to the provisions of this Section 3(a)
shall be in addition to the registration rights granted pursuant to the other
provisions of this Agreement.


 
9

--------------------------------------------------------------------------------

 
 
(b) Amount of Inclusion. The Company shall be required to include in the
Incidental Registration the percentage of the Registrable Securities held by the
Holders in such registration as will equal the fraction, (x) the numerator of
which shall be the number of all the Registrable Securities and (y) the
denominator of which shall be the number of shares of the outstanding capital
stock of the Company on a fully-diluted basis, in each case, immediately prior
to the effectiveness of such registration statement. The number of Registrable
Securities to be included in the Incidental Registration shall be allocated pro
rata among the Holders thereof requesting inclusion in such Incidental
Registration on the basis of the number of securities requested to be included
by all such Holders.



 
4.
Registration Procedures.



The following provisions shall apply to the Relevant Registration Statement
filed pursuant to Section 2 or Section 3, as the case may be:


(a) the Company, the Guarantors and the Controlling Shareholders shall:


(i) prepare and file with the Commission a registration statement on any form
which may be utilized by the Company, the Guarantors and the Controlling
Shareholders and which shall permit the disposition of the Registrable
Securities in accordance with the intended method or methods thereof, as
specified in writing by the Holders of the Registrable Securities, and use their
reasonable efforts to cause such registration statement to become effective in
accordance with Section 2(a) or 3(a) above, as the case may be;


(ii) before filing any Relevant Registration Statement or Prospectus or any
amendments or supplements thereto with the Commission, furnish to the Purchaser
copies of all such documents proposed to be filed and use reasonable efforts to
reflect in each such document when so filed with the Commission such comments as
the Purchaser reasonably shall propose within three (3) Business Days of the
delivery of such copies to the Purchaser;


(iii) use their reasonable efforts to prepare and file with the Commission such
amendments and post-effective amendments to the Relevant Registration Statement
and file with the Commission any other required document as may be necessary to
keep such Relevant Registration Statement continuously effective until the
expiration of the Effective Period; cause the related Prospectus to be
supplemented by any required prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 (or any similar provisions then in force) under the
Securities Act; and comply with the provisions of the Securities Act applicable
to it with respect to the disposition of all Securities covered by such Relevant
Registration Statement during the Effective Period in accordance with the
intended methods of disposition by the sellers thereof set forth in such
Relevant Registration Statement as so amended or such Prospectus as so
supplemented;


 
10

--------------------------------------------------------------------------------

 
 
(iv) promptly notify the Notice Holders of Registrable Securities (A) when such
Relevant Registration Statement or the Prospectus included therein or any
amendment or supplement to the Prospectus or post-effective amendment has been
filed with the Commission, and, with respect to such Relevant Registration
Statement or any post-effective amendment, when the same has become effective,
(B) of any request, following the effectiveness of the Relevant Registration
Statement, by the Commission or any other Federal or state governmental
authority for amendments or supplements to the Relevant Registration Statement
or related Prospectus or for additional information, (C) of the issuance by the
Commission of any stop order suspending the effectiveness of such Relevant
Registration Statement or the initiation or written threat of any proceedings
for that purpose, including the receipt by the Company of any notice of
objection of the Commission to the use of a Relevant Registration Statement or
any post-effective amendment thereto pursuant to Rule 401(g)(2) under the
Securities Act, (D) of the receipt by the Company, any Guarantor or any
Controlling Shareholder of any notification with respect to the suspension of
the qualification of the Registrable Securities for sale in any jurisdiction or
the initiation or written threat of any proceeding for such purpose, (E) of the
occurrence of (but not the nature of or details concerning) any event or the
existence of any fact (a “Material Event”) as a result of which any Relevant
Registration Statement shall contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading, or any Prospectus shall contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading (provided,
however, that no notice by the Company shall be required pursuant to this clause
(E) in the event that the Company either promptly files a prospectus supplement
to update the Prospectus or a Form 8-K or other appropriate Exchange Act report
that is incorporated by reference into the Relevant Registration Statement,
which, in either case, contains the requisite information with respect to such
Material Event that results in such Relevant Registration Statement no longer
containing any untrue statement of material fact or omitting to state a material
fact necessary to make the statements contained therein not misleading), (F) of
the determination by the Company that a post-effective amendment to the Relevant
Registration Statement will be filed with the Commission, which notice may, at
the discretion of the Company (or as required pursuant to Section 4(b)), state
that it constitutes a Deferral Notice, in which event the provisions of Section
4(b) shall apply or (G) at any time when a Prospectus is required to be
delivered under the Securities Act, that the Relevant Registration Statement,
Prospectus, Prospectus amendment or supplement or post-effective amendment does
not conform in all material respects to the applicable requirements of the
Securities Act and the rules and regulations of the Commission thereunder;


(v) prior to any public offering of the Registrable Securities pursuant to the
Relevant Registration Statement, use their reasonable best efforts to register
or qualify, or cooperate with the Notice Holders of Securities included therein
and their respective counsel in connection with the registration or
qualification of, such Securities for offer and sale under the securities or
blue sky laws of such jurisdictions as any such Notice Holders reasonably
requests in writing and do any and all other acts or things necessary or
advisable to enable the offer and sale in such jurisdictions of the Securities
covered by the Relevant Registration Statement; prior to any public offering of
the Registrable Securities pursuant to the Relevant Registration Statement, use
its reasonable efforts to keep each such registration or qualification (or
exemption therefrom) effective during the Effective Period in connection with
such Notice Holder’s offer and sale of Registrable Securities pursuant to such
registration or qualification (or exemption therefrom) and do any and all other
acts or things necessary or advisable to enable the disposition in such
jurisdictions of such Registrable Securities in the manner set forth in the
Relevant Registration Statement and the related Prospectus; provided that the
Company and the Guarantors will not be required to qualify generally to do
business in any jurisdiction where it is not then so qualified or to take any
action which would subject it to general service of process or to taxation in
any such jurisdiction where it is not then so subject;


 
11

--------------------------------------------------------------------------------

 
 
(vi) use its reasonable best efforts to prevent the issuance of, and if issued,
to obtain the withdrawal of any order suspending the effectiveness of the
Relevant Registration Statement or, in the event of an objection of the
Commission pursuant to Rule 401(g)(2), promptly file an amendment to such
Relevant Registration Statement on the proper form, and to lift any suspension
of the qualification of any of the Registrable Securities for sale in any
jurisdiction in which they have been qualified for sale, in each case at the
earliest practicable date;


(vii) upon reasonable notice, for a reasonable period prior to the filing of the
Relevant Registration Statement, and throughout the Effective Period, (i) make
reasonably available for inspection by a representative of, and Special Counsel
acting for, Majority Holders of the Securities being sold and any underwriter
(and its counsel) participating in any disposition of Securities pursuant to
such Relevant Registration Statement, all relevant financial and other records,
pertinent corporate documents and properties of the Company and its subsidiaries
and (ii) use reasonable best efforts to have their officers, directors,
employees, accountants and counsel supply all relevant information reasonably
requested by such representative, Special Counsel or any such underwriter in
connection with such Relevant Registration Statement;


(viii) if requested by Majority Holders of the Securities being sold in an
underwriting, their Special Counsel or the managing underwriters (if any) in
connection with such Relevant Registration Statement, use their reasonable best
efforts to cause (i) their counsel to deliver an opinion relating to the
Relevant Registration Statement and the Securities in customary form, (ii) their
officers to execute and deliver all customary documents and certificates
requested by the Majority Holders of the Securities being sold, their Special
Counsel or the managing underwriters (if any) and (iii) their independent
registered public accounting firm to provide a letter confirming that they are
an independent registered public accounting firm within the rules and
regulations adopted by the Commission and the Public Accounting Oversight Board
(United States) and as required by the Securities Act with, in the case of an
amendment or supplement that includes audited financial information, such
changes as may be necessary to reflect the amended or supplemented financial
information.


(ix) if reasonably requested by the Purchaser or any Notice Holder, promptly
incorporate in a prospectus supplement or post-effective amendment to the
Relevant Registration Statement such information as the Purchaser or such Notice
Holder shall, on the basis of a written opinion of nationally-recognized counsel
experienced in such matters, determine to be required to be included therein by
applicable law and make any required filings of such prospectus supplement or
such post-effective amendment; provided, that the Company shall not be required
to take any actions under this Section 4(a)(ix) that are not, in the reasonable
opinion of counsel for the Company, in compliance with applicable law;


 
12

--------------------------------------------------------------------------------

 
 
(x) promptly furnish to each Notice Holder and the Purchaser, upon their request
and without charge, at least one (1) conformed copy of the Relevant Registration
Statement and any amendments thereto, including financial statements but
excluding schedules, all documents incorporated or deemed to be incorporated
therein by reference and all exhibits; provided, however, that the Company shall
have no obligation to deliver to Notice Holders or the Purchaser a copy of any
amendment consisting exclusively of an Exchange Act report or other Exchange Act
filing otherwise publicly available on the Company’s website;


(xi) during the Effective Period, deliver to each Notice Holder in connection
with any sale of Registrable Securities pursuant to the Relevant Registration
Statement, without charge, as many copies of the Prospectus relating to such
Registrable Securities (including each preliminary prospectus) and any amendment
or supplement thereto as such Notice Holder may reasonably request; and the
Company hereby consents (except during such periods that a Deferral Notice is
outstanding and has not been revoked) to the use of such Prospectus or each
amendment or supplement thereto by each Notice Holder in connection with any
offering and sale of the Registrable Securities covered by such Prospectus or
any amendment or supplement thereto in the manner set forth therein; and


(xii) cooperate with the Notice Holders of Securities to facilitate the timely
preparation and delivery of certificates representing Securities to be sold
pursuant to the Relevant Registration Statement free of any restrictive legends
and in such denominations and registered in such names as the Holders thereof
may request in writing at least two business days prior to sales of Securities
pursuant to such Relevant Registration Statement; provided that nothing herein
shall require the Company to deliver certificated Notes to any beneficial holder
of Notes except as required by the Indenture.


 
13

--------------------------------------------------------------------------------

 
 
(b) Upon (A) the issuance by the Commission of a stop order suspending the
effectiveness of the Relevant Registration Statement or the initiation of
proceedings with respect to the Relevant Registration Statement under Section
8(d) or 8(e) of the Securities Act, (B) the occurrence of any event or the
existence of any Material Event as a result of which the Relevant Registration
Statement shall contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading, or any Prospectus shall contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, or (C) the occurrence
or existence of any corporate development that, in the discretion of the
Company, makes it appropriate to suspend the availability of the Relevant
Registration Statement and the related Prospectus, the Company will (i) in the
case of clause (B) above, subject to the third sentence of this provision, as
promptly as is practicable prepare and file a post-effective amendment to such
Relevant Registration Statement or a supplement to the related Prospectus or any
document incorporated therein by reference or file any other required document
that would be incorporated by reference into such Relevant Registration
Statement and Prospectus so that such Relevant Registration Statement does not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, and such Prospectus does not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, as thereafter delivered (or, to the
extent permitted by law, made available) to the purchasers of the Registrable
Securities being sold thereunder, and, in the case of a post-effective amendment
to the Relevant Registration Statement, subject to the third sentence of this
provision, use reasonable efforts to cause it to be declared effective or
otherwise become effective as promptly as is practicable, and (ii) give notice
to the Notice Holders that the availability of the Relevant Registration
Statement is suspended (a “Deferral Notice”). Upon receipt of any Deferral
Notice, each Notice Holder agrees not to sell any Registrable Securities
pursuant to the Relevant Registration Statement until such Notice Holder’s
receipt of copies of the supplemented or amended Prospectus provided for in
clause (i) above, or until it is advised in writing by the Company that the
Prospectus may be used, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in such Prospectus. The Company will use its reasonable best efforts to ensure
that the use of the Prospectus may be resumed (x) in the case of clause (A)
above, as promptly as is practicable, (y) in the case of clause (B) above, as
soon as, in the sole judgment of the Company, public disclosure of such Material
Event would not be prejudicial to or contrary to the interests of the Company
or, if necessary to avoid unreasonable burden or expense, as soon as practicable
thereafter and (z) in the case of clause (C) above, as soon as, in the
discretion of the Company, such suspension is no longer appropriate; provided
that the period during which the availability of the Relevant Registration
Statement and any Prospectus is suspended (the “Deferral Period”), without the
Company incurring any obligation to pay Additional Interest pursuant to Section
2(d), shall not exceed 120 days in the aggregate in any 12 month period.


(c) Each Holder of Registrable Securities agrees that upon receipt of any
Deferral Notice from the Company, such Holder shall forthwith discontinue (and
cause any placement or sales agent or underwriters acting on their behalf to
discontinue) the disposition of Registrable Securities pursuant to the
registration statement applicable to such Registrable Securities until such
Holder (i) shall have received copies of such amended or supplemented Prospectus
and, if so directed by the Company, such Holder shall deliver to the Company (at
the Company’s expense) all copies, other than permanent file copies, then in
such Holder’s possession of the Prospectus covering such Registrable Securities
at the time of receipt of such notice or (ii) shall have received notice from
the Company that the disposition of Registrable Securities pursuant to the
Relevant Registration may continue.


 
14

--------------------------------------------------------------------------------

 
 
(d) The Company, the Guarantors and the Controlling Shareholders shall, so long
as any Registrable Securities remain outstanding, cause each Additional
Guarantor upon the creation or acquisition by the Company of such Additional
Guarantor, to (i) execute and deliver a supplemental indenture to the Indenture
and (ii) deliver to the Trustee an opinion of counsel to the effect that (A) the
supplemental indenture has been duly executed and authorized and (B) the
supplemental indenture constitutes a valid, binding and enforceable obligation
of such Additional Guarantor, except insofar as enforcement thereof may be
limited by bankruptcy, insolvency or similar laws (including, without
limitation, all laws relating to fraudulent transfers) and except insofar as
enforcement thereof is subject to general principles of equity.


(e) The Company may require each Holder of Registrable Securities as to which
any registration pursuant to Section 2(a) or 3(a), as the case may be, is being
effected to furnish to the Company such information regarding such Holder and
such Holder’s intended method of distribution of such Registrable Securities as
the Company may from time to time reasonably request in writing, but only to the
extent that such information is required in order to comply with the Securities
Act. Each such Holder agrees to notify the Company as promptly as practicable of
any inaccuracy or change in information previously furnished by such Holder to
the Company or of the occurrence of any event in either case as a result of
which any Prospectus relating to such registration contains or would contain an
untrue statement of a material fact regarding such Holder or such Holder’s
intended method of disposition of such Registrable Securities or omits to state
any material fact regarding such Holder or such Holder’s intended method of
disposition of such Registrable Securities required to be stated therein or
necessary to make the statements therein not misleading, and promptly to furnish
to the Company any additional information required to correct and update any
previously furnished information or required so that such Prospectus shall not
contain, with respect to such Holder or the disposition of such Registrable
Securities, an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading.


(f) The Company shall comply with all applicable rules and regulations of the
Commission and make generally available to its securityholders earning
statements (which need not be audited) satisfying the provisions of Section
11(a) of the Securities Act and Rule 158 thereunder (or any similar rule
promulgated under the Securities Act) no later than (i) 40 days after the end of
any 12-month period (or 60 days after the end of any 12-month period if such
period is a fiscal year) if the Company is at such time an “accelerated filer”
and (ii) 45 days after the end of any 12-month period (or 90 days after the end
of any 12-month period if such period is a fiscal year) if the Company is not an
“accelerated filer” commencing on the first day of the first fiscal quarter of
the Company commencing after the effective date of the Relevant Registration
Statement, which statements shall cover said 12-month periods.


(g) The Company shall provide a CUSIP number for all Registrable Securities
covered by the Relevant Registration Statement not later than the initial
effective date of such Relevant Registration Statement and provide the Trustee
for the Notes and the transfer agent for the Shares with printed certificates
for the Registrable Securities that are in a form eligible for deposit with The
Depository Trust Company.


(h) The Company shall use its reasonable efforts to provide such information as
is required for any filings required to be made with the National Association of
Securities Dealers, Inc.


 
15

--------------------------------------------------------------------------------

 
 
(i) Until the expiration of two years after the Closing Date, the Company will
not, and will not permit any of its “affiliates” (as defined in Rule 144) to,
resell any of the Securities that have been reacquired by any of them except
pursuant to an effective registration statement under the Securities Act.


(j) The Company shall enter into such customary agreements and take all such
other necessary, reasonable and lawful actions in connection therewith
(including those requested by the Majority Holders of the Registrable Securities
covered by the Relevant Registration Statement) in order to expedite or
facilitate disposition of such Registrable Securities.



 
5.
Holder’s Obligations.



Each Holder agrees, by acquisition of the Registrable Securities, that no Holder
of Registrable Securities shall be entitled to sell any of such Registrable
Securities pursuant to the Shelf Registration Statement or to receive a
Prospectus relating thereto, unless such Holder has furnished the Company with a
Notice and Questionnaire as required pursuant to Section 2(c) hereof (including
the information required to be included in such Notice and Questionnaire) and
the information set forth in the next sentence. Each Notice Holder agrees
promptly to furnish to the Company all information required to be disclosed in
order to make the information previously furnished to the Company by such Notice
Holder not misleading and any other information regarding such Notice Holder and
the distribution of such Registrable Securities as may be required to be
disclosed in the Shelf Registration Statement under applicable law or pursuant
to Commission comments. Each Holder further agrees not to sell any Registrable
Securities pursuant to the Shelf Registration Statement without delivering, or
causing to be delivered, a Prospectus to the purchaser thereof and, following
termination of the Effective Period, to notify the Company, within 10 business
days of a request by the Company, of the amount of Registrable Securities sold
pursuant to the Shelf Registration Statement and, in the absence of a response,
the Company may assume that all of the Holder’s Registrable Securities were so
sold.



 
6.
Registration Expenses.



The Company agrees to bear and to pay or cause to be paid promptly upon request
being made therefor all expenses incident to the Company’s performance of or
compliance with this Agreement, including, but not limited to, (a) all
Commission and any NASD registration and filing fees and expenses, (b) all fees
and expenses in connection with the qualification of the Securities for offering
and sale under the State securities and Blue Sky laws referred to in Section
4(a)(v) hereof, including reasonable fees and disbursements of one counsel for
the placement agent or underwriters, if any, in connection with such
qualifications, (c) all expenses relating to the preparation, printing,
distribution and reproduction of the Relevant Registration Statement, the
related Prospectus and each amendment or supplement to each of the foregoing,
the certificates representing the Securities and all other documents relating
hereto, (d) fees and expenses of the Trustee under the Indenture, any escrow
agent or custodian, and of the registrar and transfer agent for the Shares, (e)
fees, disbursements and expenses of counsel and independent certified public
accountants of the Company (including the expenses of any opinions or “cold
comfort” letters required by or incident to such performance and compliance) and
(f) reasonable fees, disbursements and expenses of not more than one counsel for
the Holders of Registrable Securities retained in connection with the Relevant
Registration Statement, as selected by the Company (unless reasonably objected
to by the Majority Holders of the Registrable Securities being registered, in
which case the Majority Holders shall select such counsel for the Holders)
(“Special Counsel”), and fees, expenses and disbursements of any other Persons,
including special experts, retained by the Company in connection with such
registration (collectively, the “Registration Expenses”). To the extent that any
Registration Expenses are incurred, assumed or paid by any Holder of Registrable
Securities or any underwriter or placement agent therefor, the Company shall
reimburse such Person for the full amount of the Registration Expenses so
incurred, assumed or paid promptly after receipt of a documented request
therefor. Notwithstanding the foregoing, the Holders of the Registrable
Securities being registered shall pay all underwriting discounts and commissions
and placement agent fees and commissions attributable to the sale of such
Registrable Securities and the fees and disbursements of any counsel or other
advisors or experts retained by such Holders (severally or jointly), other than
the counsel and experts specifically referred to above.


 
16

--------------------------------------------------------------------------------

 
 

 
7.
Indemnification.



(a) The Company and each of the Guarantors and the Controlling Shareholders
shall jointly and severally indemnify and hold harmless each Holder (including,
without limitation, the Purchaser), its affiliates, their respective officers,
directors, employees, representatives and agents, and each person, if any, who
controls such Holder within the meaning of the Securities Act or the Exchange
Act (collectively referred to for purposes of this Section 7 and Section 8 as a
Holder) from and against any loss, claim, damage or liability, joint or several,
or any action in respect thereof (including, without limitation, any loss,
claim, damage, liability or action relating to purchases and sales of
Securities), to which that Holder may become subject, whether commenced or
threatened, under the Securities Act, the Exchange Act, any other federal or
state statutory law or regulation, at common law or otherwise, insofar as such
loss, claim, damage, liability or action arises out of, or is based upon,
(i) any untrue statement or alleged untrue statement of a material fact
contained in any such Registration Statement, (ii) any untrue statement or
alleged untrue statement of a material fact contained in any Prospectus, any
Free Writing Prospectus or any “issuer information” (“Issuer Information”) filed
or required to be filed pursuant to Rule 433(d) under the Securities Act or
(ii) any omission or alleged omission to state therein a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, and
shall reimburse each Holder promptly upon demand for any legal or other expenses
reasonably incurred by that Holder in connection with investigating or defending
or preparing to defend against or appearing as a third party witness in
connection with any such loss, claim, damage, liability or action as such
expenses are incurred; provided, however, that the Company, the Guarantors and
the Controlling Shareholders shall not be liable in any such case to the extent
that any such loss, claim, damage, liability or action arises out of, or is
based upon, an untrue statement or alleged untrue statement in or omission or
alleged omission from any of such documents in reliance upon and in conformity
with any information provided by a Holder in its most recent Notice and
Questionnaire; and provided, further, that with respect to any such untrue
statement in or omission from any related preliminary prospectus, the indemnity
agreement contained in this Section 7(a) shall not inure to the benefit of any
Holder from whom the person asserting any such loss, claim, damage, liability or
action received Securities to the extent that such loss, claim, damage,
liability or action of or with respect to such Holder results from the fact that
both (A) a copy of the final prospectus was not sent or given to such person at
or prior to the written confirmation of the sale of such Securities to such
person and (B) the untrue statement in or omission from the related preliminary
prospectus was corrected in the final prospectus unless, in either case, such
failure to deliver the final Prospectus was a result of non-compliance by the
Company, the Guarantors and the Controlling Shareholders with Section 4. This
indemnity agreement shall be in addition to any liability that the Company, the
Guarantors and the Controlling Shareholders may otherwise have.


 
17

--------------------------------------------------------------------------------

 
 
The Company, the Guarantors and the Controlling Shareholders also shall jointly
and severally indemnify and hold harmless as provided in this Section 7(a) or
contribute as provided in Section 7 hereof with respect to any loss, claim,
damage, liability or action of each underwriter, if any, of Securities
registered under the Relevant Registration Statement, its affiliates, their
respective officers, directors, employees, representatives and agents, and each
person, if any, who controls such underwriter within the meaning of the
Securities Act or the Exchange Act on substantially the same basis as that of
the indemnification of the selling Holders provided in this paragraph (a) and
shall, if requested by any Holder, enter into an underwriting agreement
reflecting such agreement.


(b) Each Holder shall indemnify and hold harmless the Company, each Guarantor,
each Controlling Shareholder and their respective affiliates, their respective
officers, directors, employees, representatives and agents, and each person, if
any, who controls the Company, any Guarantor or any Controlling Shareholder
within the meaning of the Securities Act or the Exchange Act (collectively
referred to for purposes of this Section 7(b) and Section 8 as the Company),
from and against any loss, claim, damage or liability, joint or several, or any
action in respect thereof, to which the Company may become subject, whether
commenced or threatened, under the Securities Act, the Exchange Act, any other
federal or state statutory law or regulation, at common law or otherwise,
insofar as such loss, claim, damage, liability or action arises out of, or is
based upon, (i) any untrue statement or alleged untrue statement of a material
fact contained in any such Registration Statement or any prospectus forming part
thereof or in any amendment or supplement thereto or (ii) the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, but in each case only
to the extent that the untrue statement or alleged untrue statement or omission
or alleged omission was made in reliance upon and in conformity with any
information furnished to the Company by such Holder in its most recent Notice
and Questionnaire, and shall reimburse the Company for any legal or other
expenses reasonably incurred by the Company in connection with investigating or
defending or preparing to defend against or appearing as a third party witness
in connection with any such loss, claim, damage, liability or action as such
expenses are incurred; provided, however, that no such Holder shall be liable
for any indemnity claims hereunder in excess of the amount of net proceeds
received by such Holder from the sale of Securities pursuant to such Relevant
Registration Statement unless such liability is the direct result of the
Holder's gross negligence, willful misconduct or fraud. This indemnity agreement
will be in addition to any liability which any such Holder may otherwise have.


 
18

--------------------------------------------------------------------------------

 
 
(c) Promptly after receipt by an indemnified party under this Section 7 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party pursuant to Section 7(a) or 6(b), notify the indemnifying party in writing
of the claim or the commencement of that action; provided, however, that the
failure to notify the indemnifying party shall not relieve it from any liability
which it may have under this Section 7 except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
indemnifying party shall not relieve it from any liability which it may have to
an indemnified party otherwise than under this Section 7. If any such claim or
action shall be brought against an indemnified party, and it shall notify the
indemnifying party thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party. After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 7 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than the reasonable costs of investigation; provided, however,
that an indemnified party shall have the right to employ its own counsel in any
such action, but the fees, expenses and other charges of such counsel for the
indemnified party will be at the expense of such indemnified party unless (1)
the employment of counsel by the indemnified party has been authorized in
writing by the indemnifying party, (2) the indemnified party has reasonably
concluded (based upon advice of counsel to the indemnified party) that there may
be legal defenses available to it or other indemnified parties that are
different from or in addition to those available to the indemnifying party, (3)
a conflict or potential conflict exists (based upon advice of counsel to the
indemnified party) between the indemnified party and the indemnifying party (in
which case the indemnifying party will not have the right to direct the defense
of such action on behalf of the indemnified party) or (4) the indemnifying party
has not in fact employed counsel reasonably satisfactory to the indemnified
party to assume the defense of such action within a reasonable time after
receiving notice of the commencement of the action, in each of which cases the
reasonable fees, disbursements and other charges of counsel will be at the
expense of the indemnifying party or parties. It is understood that the
indemnifying party or parties shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements and other charges of more than one separate firm of attorneys (in
addition to any local counsel) at any one time for all such indemnified party or
parties. Each indemnified party, as a condition of the indemnity agreements
contained in Sections 6(a) and 6(b), shall use all reasonable efforts to
cooperate with the indemnifying party in the defense of any such action or
claim. No indemnifying party shall be liable for any settlement of any such
action effected without its written consent (which consent shall not be
unreasonably withheld), but if settled with its written consent or if there be a
final judgment for the plaintiff in any such action, the indemnifying party
agrees to indemnify and hold harmless any indemnified party from and against any
loss or liability by reason of such settlement or judgment or if the
indemnifying party has not paid the expenses and fees for which it is liable 20
days after notice by the indemnified party of request for reimbursement. No
indemnifying party shall, without the prior written consent of the indemnified
party (which consent shall not be unreasonably withheld), effect any settlement
of any pending or threatened proceeding in respect of which any indemnified
party is or could have been a party and indemnity could have been sought
hereunder by such indemnified party, unless such settlement (i) includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding and (ii) does not include a
statement or admission of fault, culpability or a failure to act, by or on
behalf of the indemnified party.


 
19

--------------------------------------------------------------------------------

 
 
(d) The provisions of this Section 7 and Section 8 shall remain in full force
and effect, regardless of any investigation made by or on behalf of any Holder,
the Company, the Guarantors, the Controlling Shareholders or any of the
indemnified Persons referred to in this Section 7 and Section 8, and shall
survive the sale by a Holder of securities covered by the Relevant Registration
Statement.



 
8.
Contribution.



If the indemnification provided for in Section 7 is unavailable or insufficient
to hold harmless an indemnified party under Section 7(a) or 7(b), then each
indemnifying party shall, in lieu of indemnifying such indemnified party,
contribute to the amount paid or payable by such indemnified party as a result
of such loss, claim, damage or liability, or action in respect thereof, (i) in
such proportion as shall be appropriate to reflect the relative benefits
received by the Company, the Guarantors and the Controlling Shareholders from
the offering and sale of the Notes, on the one hand, and a Holder with respect
to the sale by such Holder of Securities, on the other, or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company and
each of the Guarantors and the Controlling Shareholders on the one hand and such
Holder on the other with respect to the statements or omissions that resulted in
such loss, claim, damage or liability, or action in respect thereof, as well as
any other relevant equitable considerations. The relative benefits received by
the Company and each of the Guarantors and the Controlling Shareholders on the
one hand and a Holder on the other with respect to such offering and such sale
shall be deemed to be in the same proportion as the total net proceeds from the
offering of the Notes (before deducting expenses) received by or on behalf of
the Company and each of the Guarantors and the Controlling Shareholders, on the
one hand, and the total discounts and commissions received by such Holder with
respect to the Securities, on the other, bear to the total gross proceeds from
the sale of Securities. The relative fault shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to the
Company and each of the Guarantors and the Controlling Shareholders or
information supplied by the Company and each of the Guarantors and the
Controlling Shareholders on the one hand or to any information contained in the
relevant Notice and Questionnaire supplied by such Holder on the other, the
intent of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission. The parties
hereto agree that it would not be just and equitable if contributions pursuant
to this Section 8 were to be determined by pro rata allocation or by any other
method of allocation that does not take into account the equitable
considerations referred to herein. The amount paid or payable by an indemnified
party as a result of the loss, claim, damage or liability, or action in respect
thereof, referred to above in this Section 8 shall be deemed to include, for
purposes of this Section 8, any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending or
preparing to defend any such action or claim. Notwithstanding the provisions of
this Section 8, an indemnifying party that is a Holder of Securities shall not
be required to contribute any amount in excess of the amount by which the total
price at which the Securities sold by such indemnifying party to any purchaser
exceeds the amount of any damages which such indemnifying party has otherwise
paid or become liable to pay by reason of any untrue or alleged untrue statement
or omission or alleged omission unless such party is guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
with respect to such statement or omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Holders’ obligations to contribute pursuant to
this Section 8 are several and not joint.


 
20

--------------------------------------------------------------------------------

 
 

 
9.
Rule 144A and Rule 144.



So long as any Registrable Securities remain outstanding, the Company shall use
its reasonable best efforts to file the reports required to be filed by it under
Rule 144A(d)(4) under the Securities Act and the Exchange Act in a timely manner
and, if at any time the Company is not required to file such reports, it will,
upon the written request of any Holder of Registrable Securities, make publicly
available other information so long as necessary to permit sales of such
Holder’s securities pursuant to Rules 144 and 144A. The Company, the Guarantors
and the Controlling Shareholders covenant that they will take such further
action as any Holder of Registrable Securities may reasonably request, all to
the extent required from time to time to enable such Holder to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by Rules 144 and 144A (including, without limitation,
the requirements of Rule 144A(d)(4)). Upon the written request of any Holder of
Registrable Securities, the Company, the Guarantors and the Controlling
Shareholders shall deliver to such Holder a written statement as to whether it
has complied with such requirements. Notwithstanding the foregoing, nothing in
this Section 9 shall be deemed to require the Company to register any of its
securities pursuant to the Exchange Act.



 
10.
Third Party Beneficiaries.



The Other Investors are intended beneficiaries of this Agreement. Upon execution
and delivery of an Accession Letter pursuant to the Purchase Agreement and the
issuance and sale of the Other Notes pursuant to the terms of the Other
Indenture, each Other Investor shall be entitled to the rights, and be subject
to the obligations, of the Purchaser under this Agreement, on a pro-rated basis
as to both the Purchaser and the other Other Investors, in accordance with the
fraction (x) the numerator of which is the aggregate principal amount of the
Other Notes then outstanding held by such Other Investor and (y) the denominator
of which is the sum of the aggregate principal amount of the Notes and the
aggregate principal amount of the Other Notes, in each case, then outstanding.



 
11.
Miscellaneous.



(a) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, unless the Company has obtained the written
consent of Majority Holders. Notwithstanding the foregoing, a waiver or consent
to depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of Holders whose Securities are being sold pursuant to
the Relevant Registration Statement and that does not directly or indirectly
affect the rights of other Holders may be given by Holders of a majority in
aggregate amount of the Registrable Securities being sold by such Holders
pursuant to the Relevant Registration Statement.


 
21

--------------------------------------------------------------------------------

 
 
(b) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail,
telecopier or air courier guaranteeing next-day delivery:


(i) If to the Company, the Guarantors or the Controlling Shareholders, initially
at the address set forth in the Purchase Agreement;


(ii) If to the Purchaser, initially at its address set forth in the Purchase
Agreement; and


(iii) If to a Holder, to the address of such Holder set forth in the security
register, the Notice and Questionnaire or other records of the Company.


All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; one business day after being
delivered to a next-day air courier; five business days after being deposited in
the mail; and when receipt is acknowledged by the recipient’s telecopier
machine, if sent by telecopier.


(c) Successors and Assigns. This Agreement shall be binding upon the parties
hereto and their respective successors and assigns. Unless otherwise provided
herein, the Purchaser may assign its rights hereunder to any of its affiliates,
provided that such assignment shall be in compliance with the Securities Act.


(d) Counterparts. This Agreement may be executed in any number of counterparts
(which may be delivered in original form or by telecopier) and by the parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.


(e) Definition of Terms. For purposes of this Agreement, (a) the term “business
day” means any day on which the New York Stock Exchange, Inc. is open for
trading, (b) the term “subsidiary” has the meaning set forth in Rule 405 under
the Securities Act and (c) except where otherwise expressly provided, the term
“affiliate” has the meaning set forth in Rule 405 under the Securities Act.


(f) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.


(g) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.


 
22

--------------------------------------------------------------------------------

 
 
(h) Remedies. In the event of a breach by the Company, any Guarantor or any
Controlling Shareholder or by any Holder of any of their respective obligations
under this Agreement, each Holder or the Company, any Guarantor or any
Controlling Shareholder, as the case may be, in addition to being entitled to
exercise all rights granted by law, including recovery of damages (other than
the recovery of damages for a breach by the Company, any Guarantor or any
Controlling Shareholder of their obligations under Section 2 hereof for which
Additional Interest have been paid pursuant to Section 4 hereof), will be
entitled to specific performance of its rights under this Agreement. The
Company, each Guarantor, each Controlling Shareholder and each Holder agree that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of any of the provisions of this Agreement and hereby
further agree that, in the event of any action for specific performance in
respect of such breach, it shall waive the defense that a remedy at law would be
adequate.


(i) No Inconsistent Agreements. Each of the Company, the Guarantors and the
Controlling Shareholders represents, warrants and agrees that (i) it has not
entered into, and shall not, on or after the date of this Agreement, enter into
any agreement that is inconsistent with the rights granted to the Holders in
this Agreement or otherwise conflicts with the provisions hereof, (ii) except
for the registration rights agreement, dated October 2, 2006, by and among the
Company and the investors that are parties thereto, it has not previously
entered into any agreement which remains in effect granting any registration
rights with respect to any of its debt securities to any person and (iii)
without limiting the generality of the foregoing, without the written consent of
the Holders of a majority in aggregate principal amount of the then outstanding
Registrable Securities, it shall not grant to any person the right to request
the Company to register any debt securities of the Company under the Securities
Act unless the rights so granted are not in conflict or inconsistent with the
provisions of this Agreement.


(j) No Piggyback on Registrations. None of the Company, the Guarantors, the
Controlling Shareholders and any of their respective security holders (other
than the Holders of Registrable Securities in such capacity) shall have the
right to include any securities of the Company in the Relevant Registration
Statement other than Registrable Securities.


(k) Severability. The remedies provided herein are cumulative and not exclusive
of any remedies provided by law. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable best efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.


(l) Survival. The respective indemnities, agreements, representations,
warranties and each other provision set forth in this Agreement or made pursuant
hereto shall remain in full force and effect regardless of any investigation (or
statement as to the results thereof) made by or on behalf of any Holder of
Registrable Securities, any director, officer or partner of such Holder, any
agent or underwriter or any director, officer or partner thereof, or any
controlling person of any of the foregoing, and shall survive delivery of and
payment for the Registrable Securities pursuant to the Purchase Agreement and
the transfer and registration of Registrable Securities by such Holder.


 
23

--------------------------------------------------------------------------------

 
 
(m) Securities Held by the Company, etc. Whenever the consent or approval of
Holders of a specified percentage of Securities is required hereunder,
Securities held by the Company or its affiliates (other than subsequent Holders
of Securities if such subsequent Holders are deemed to be affiliates solely by
reason of their holdings of such Securities) shall not be counted in determining
whether such consent or approval was given by the Holders of such required
percentage.


[Signature Page(s) to Follow]


 
24

--------------------------------------------------------------------------------

 


 IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


 

 
AMERICAN DAIRY, INC.
 


By:  /s/ Leng You-Bin
Name: Leng You-Bin
Title: CEO





AMERICAN FLYING CRANE CORPORATION




By:  /s/ Leng You-Bin
Name: Leng You-Bin
Title:  Chairman






/s/ Leng You-Bin
Leng You-Bin






/s/ Liu Hua
Liu Hua





CITADEL EQUITY FUND LTD.


By: Citadel Limited Partnership, its Portfolio Manager


By: Citadel Investment Group, L.L.C., its General Partner




By:  /s/ Andrew Fong
Name: Andrew Fong
Title: Authorized Signatory


 
 
 

--------------------------------------------------------------------------------

 

Annex A


Form of selling securityholder notice and questionnaire


The undersigned beneficial holder of the Guaranteed Senior Secured Convertible
Notes due 2012 of American Dairy, Inc. (the “Company”), the subsidiary
guarantees, or common stock, par value $0.001 per share (together with the notes
and subsidiary guarantees, the “registrable securities”), of the Company
understands that the Company has filed or intends to file with the Securities
and Exchange Commission a registration statement on Form S-3 (the “shelf
registration statement”) for the registration and resale under Rule 415 of the
Securities Act of 1933, as amended (the “Securities Act”), of the registrable
securities in accordance with the terms of the registration rights agreement
(the “registration rights agreement”) among the Company, the subsidiary
guarantors and the purchaser named therein. The registration rights agreement is
available from the Company upon request at the address set forth below. All
capitalized terms not otherwise defined herein shall have the meaning ascribed
thereto in the registration rights agreement.


Each beneficial owner of registrable securities is entitled to the benefits of
the registration rights agreement. In order to sell or otherwise dispose of any
registrable securities pursuant to the shelf registration statement, a
beneficial owner of registrable securities generally will be required to be
named as a selling securityholder in the related prospectus, deliver a
prospectus to purchasers of registrable securities and be bound by those
provisions of the registration rights agreement applicable to the beneficial
owner (including indemnification provisions as described below). Beneficial
owners are encouraged to complete and deliver this notice and questionnaire
prior to the effectiveness of the shelf registration statement so that the
beneficial owners may be named as selling securityholders in the related
prospectus at the time of effectiveness. Upon receipt of a completed notice and
questionnaire from a beneficial owner following the effectiveness of the shelf
registration statement, the Company will, within 15 days after the date of
receipt of such questionnaire, or if the use of the shelf registration statement
is suspended at the time of receipt, within 15 days after the expiration of the
suspension, file the amendments to the shelf registration statement or
supplements to the related prospectus that are necessary to permit the holder to
deliver the prospectus to purchasers of registrable securities. Notwithstanding
the foregoing, we will not be required to file more than one post-effective
amendment or supplement to the related prospectus during any 30-day period.


Some legal consequences arise from being named as selling securityholders in the
shelf registration statement and the related prospectus. Accordingly, holders
and beneficial owners of registrable securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the shelf registration statement and the
related prospectus.


Notice


The undersigned beneficial owner (the “selling securityholder”) of registrable
securities hereby gives notice to the Company of its intention to sell or
otherwise dispose of registrable securities beneficially owned by it and listed
below in Item 3 (unless otherwise specified under Item 3) pursuant to the shelf
registration statement. The undersigned, by signing and returning this notice
and questionnaire, understands that it will be bound by the terms and conditions
of this notice and questionnaire and the registration rights agreement.


The undersigned hereby provides the following information and represents and
warrants that the information is accurate and complete:


 
 

--------------------------------------------------------------------------------

 
 
Questionnaire


1.
Your Identity and Background as the Beneficial Holder of the Registrable
Securities.




 
1.
Your full legal name:

     




 
2.
Your business address (including street address) (or residence if no business
address), telephone number and facsimile number:



Address:           

   

   

   



Telephone No.:

   



Fax No.:

   




 
3.
Are you a broker-dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)?



o Yes.   o No.



 
4.
If your response to Item 1(c) above is no, are you an “affiliate” of a
broker-dealer registered pursuant to Section 15 of the Exchange Act?



o Yes.   o No.


For the purposes of this Item 1(c), an “affiliate” of a registered broker-dealer
shall include any company that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such broker-dealer, and does not include any individuals employed by such
broker-dealer or its affiliates.



 
5.
Full legal name of person through which you hold the registrable
securities—(i.e. name of your broker or the DTC participant, if applicable,
through which your Registered Securities are held):



Name of broker:

   



DTC number:

   



Contact person:

   



Telephone number:

   



 
 

--------------------------------------------------------------------------------

 
 
2.
Your Relationship with American Dairy Inc.:




 
1.
Have you or any of your affiliates, officers, directors or principal equity
holders (owners of 5% or more of the equity securities of the undersigned) held
any position or office or have you had any other material relationship with
American Dairy Inc. (or its predecessors or affiliates) within the past three
years?



o Yes.    o No.



 
2.
If your response to Item 2(a) above is yes, please state the nature and duration
of your relationship with American Dairy Inc.:



3.
Your Interest in the Registrable Securities:




 
3.
State the type of registrable securities (notes and subsidiary guarantees or
common stock) and the principal amount or number of such registrable securities
beneficially owned by you. Check any of the following that applies to you.



o I own notes and subsidiary guarantees:


Principal amount and CUSIP No. of the notes and subsidiary guarantees
beneficially owned:

   



CUSIP No(s):

   



o I own shares of common stock that were issued upon conversion of the notes:


Number of shares and CUSIP No. of the Common Stock beneficially owned:


   



CUSIP Number(s):


   




 
4.
Other than as set forth in your response to Item 3(a) above, do you beneficially
own any other securities of American Dairy Inc.?



Yes  q No.



 
5.
If your answer to Item 3(b) above is yes, state the type, the aggregate amount
and CUSIP No. of such other securities of American Dairy Inc. beneficially owned
by you:



Type:

   



Aggregate amount:


   



 
 

--------------------------------------------------------------------------------

 
 
CUSIP Number(s):


   




 
6.
Did you acquire the securities listed in Item 3(a) above in the ordinary course
of business?



o Yes.   o No.



 
7.
At the time of your purchase of the securities listed in Item 3(a) above, did
you have any agreements or understandings, directly or indirectly, with any
person to distribute the securities?



o Yes.   o No.



 
8.
If your response to Item 3(e) above is yes, please describe such agreements or
understandings:



4. Nature of Your Beneficial Ownership:



 
9.
If the name of the beneficial holder of the registrable securities set forth in
your response to Item 1(a) above is that of a limited partnership, state the
names of the general partners of such limited partnership:




   

   




 
10.
With respect to each general partner listed in Item 4(a) above who is not a
natural person, and is not publicly held, name each shareholder (or holder of
partnership interests, if applicable) of such general partner. If any of these
named shareholders are not natural persons or publicly held entities, please
provide the same information. This process should be repeated until you reach
natural persons or a publicly held entity.

   

   




 
11.
Name your controlling shareholder(s) (the “Controlling Entity”). If the
Controlling Entity is not a natural person and is not a publicly held entity,
name each shareholder of such Controlling Entity. If any of these named
shareholders are not natural persons or publicly held entities, please provide
the same information. This process should be repeated until you reach natural
persons or a publicly held entity.




 
(A)(i)
Full legal name of Controlling Entity(ies) or natural person(s) who have sole or
shared voting or dispositive power over the registrable securities:




 
(ii)
Business address (including street address) (or residence if no business
address), telephone number and facsimile number of such person(s):



 
 

--------------------------------------------------------------------------------

 
 
Address:           

   

   

   



Telephone Number:


   



Fax Number:


   




 
(iii)
Name of shareholders:




 
(B)(i)
Full legal name of Controlling Entity(ies):




 
(ii)
Business address (including street address) (or residence if no business
address), telephone number and facsimile number of such person(s):



Address:           

   

   

   



Telephone Number:


   



Fax Number:

   

 

 
(iii)
Name of shareholders:



If you need more space for this response, please attach additional sheets of
paper. Please be sure to indicate your name and the number of the item being
responded to on each such additional sheet of paper, and to sign each such
additional sheet of paper before attaching it to this Questionnaire. Please note
that you may be asked to answer additional questions depending on your responses
to the following questions.


4.
Plan of Distribution:



Except as set forth below, the undersigned (including its donees or pledgees)
intends to distribute the registrable securities listed above in Item 3 pursuant
to the shelf registration statement only as follows (if at all): Such
registrable securities may be sold from time to time directly by the undersigned
or, alternatively, through underwriters, broker-dealers or agents. If the
registrable securities are sold through underwriters, broker-dealers or agents,
the selling securityholder will be responsible for underwriting discounts or
commissions or agents’ commissions. Such registrable securities may be sold in
one or more transactions at fixed prices, at prevailing market prices at the
time of sale, at varying prices determined at the time of sale or at negotiated
prices. Such sales may be effected in transactions (which may involve block
transactions) (i) on any national securities exchange or quotation service on
which the registrable securities may be listed or quoted at the time of sale,
(ii) in the over-the-counter market, or (iii) in transactions otherwise than on
such exchanges or services or in the over-the-counter market. The undersigned
may also sell registrable securities short and deliver registrable securities to
close out short positions, or loan or pledge registrable securities to
broker-dealers that in turn may sell such securities.


 
 

--------------------------------------------------------------------------------

 
 
State any exceptions here:



   

   


Note: In no event will such method(s) of distribution take the form of an
underwritten offering of the registrable securities without the prior agreement
of the Company.


The Company hereby advises each selling securityholder of the following
Interpretation A.65 of the July 1997 SEC Manual of Publicly Available Telephone
Interpretations regarding short selling:


“An issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective. One of the selling shareholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date. The issuer was advised that the
short sale could not be made before the registration statement becomes
effective, because the shares underlying the short sale are deemed to be sold at
the time such sale is made. There would, therefore, be a violation of Section 5
if the shares were effectively sold prior to the effective date.”


By returning this Election and Questionnaire, the selling securityholder will be
deemed to be aware of the foregoing interpretation.


The undersigned acknowledges that it understands its obligation to comply with
the provisions of the Exchange Act, and the rules thereunder relating to stock
manipulation, particularly Regulation M thereunder (or any successor rules or
regulations) and the provisions of the securities act relating to prospectus
delivery, in connection with any offering of registrable securities pursuant to
the shelf registration statement. The undersigned agrees that neither it nor any
person acting on its behalf will engage in any transaction in violation of such
provisions.


The selling securityholder hereby acknowledges its obligations under the
registration rights agreement to indemnify and hold harmless certain persons set
forth therein.


Pursuant to the registration rights agreement, the Company and the subsidiary
guarantors have agreed under certain circumstances to indemnify the selling
securityholders against certain liabilities.


In accordance with the undersigned’s obligation under the registration rights
agreement to provide such information as may be required by law for inclusion in
the shelf registration statement, the undersigned agrees to promptly notify the
Company of any inaccuracies or changes in the information provided herein that
may occur subsequent to the date hereof at any time while the shelf registration
statement remains effective. All notices hereunder and pursuant to the
registration rights agreement shall be made in writing at the address set forth
below.


By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to items (1) through (6) above and the inclusion
of such information in the shelf registration statement and the related
prospectus. The undersigned understands that such information will be relied
upon by the Company in connection with the preparation or amendment of the shelf
registration statement and the related prospectus.


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
notice and questionnaire to be executed and delivered either in person or by its
authorized agent.
 

 
Beneficial Owner




By: __________________________________
Name:
Title:

 
Dated:




PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE TO:


American Dairy Inc.
Star City International Building, No. 10
Jiuxiangiao Road, C-16th Floor
Beijing, The People’s Republic of China100016
Attention: Judy F. Tu, Esq.
Fax number: (86) 1084567768


with a copy to:


Hodgson Ross LLP
1540 Broadway, 24th Floor
New York, New York 10036
Attention: Jeffrey A. Rinde, Esq.
Fax number: (212) 751-0928


 
 

--------------------------------------------------------------------------------

 